Citation Nr: 0710025	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether L.R.A. and C.G.A. may be recognized as adoptive 
children for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from February 1964 to January 1968.  He 
died in August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 letter decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In a December 2006 statement, the 
appellant cancelled her previous request for a personal 
hearing before a Veterans Law Judge in Washington, DC.  This 
case has been advanced on the Board's docket due to the 
financial situation of the appellant.


FINDINGS OF FACT

1.  The veteran died in August 1999.

2.  At the time of the veteran's death, the veteran and 
appellant had legal custody of L.R.A. and C.G.A., and L.R.A. 
and C.G.A. were living in the veteran's household.  

3.  An interlocutory order for adoption was entered on 
February [redacted], 2002, and a final adoption decree granting 
adoption of L.R.A. and C.G.A. to the appellant was issued on 
August [redacted], 2002. 




CONCLUSION OF LAW

The criteria for recognition of L.R.A. and C.G.A. as adoptive 
children for purposes of payments of additional VA benefits 
have not been met.  38 U.S.C.A. §§ 101(4), 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.57 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
The duty to notify and assist claimants in substantiating a 
claim for VA benefits does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  VAOPGCPREC 5-2004.  The basis for denial of the 
claims sought on appeal is that the legal criteria of 
issuance of an adoption decree within two years of the 
veteran's death has not been met.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
cases where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In cases such as this, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA has no further duty to 
notify or assist a claimant.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

In this case, a VA notice letter dated in October 2003 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  In 
addition, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by submission of statements and 
arguments presented by the representative organization, and 
by personal hearing testimony.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Recognition as Adoptive Children

The appellant contends that her adopted children, L.R.A. and 
C.G.A., should be recognized as the veteran's adoptive 
children for VA purposes.  The appellant testified at a 
personal hearing in March 2004 regarding the reasons for 
delay in issuance of a decree of adoption of L.R.A. and 
C.G.A. until a period that was over two years after the 
veteran's death.  She contends that L.R.A. and C.G.A. should 
be recognized as adoptive children of the veteran because the 
delays in obtaining an adoption decree were not her fault.  

The threshold question is whether the appellants' adoptive 
children, L.R.A. and C.G.A., can be recognized as the 
veteran's adopted children by VA.  A "child of a veteran" 
includes a child legally adopted before the age of 18 years, 
and (i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57.  The evidence of 
relationship must be shown by a copy of the decree of 
adoption or a copy of the adoptive placement agreement and 
such other evidence as may be necessary, except in certain 
circumstances not set forth here.  38 C.F.R. § 3.210(c) 
(2006).

A person shall be deemed, as of the date of death of the 
veteran, to be the legally adopted child of the deceased 
veteran if such person was (1) living in the veteran's 
household at the time of his death; (2) adopted by the 
veteran's spouse under a decree issued within two years of 
the veteran's death; and (3) not receiving from an individual 
other than the veteran or the veteran's spouse, or from a 
welfare organization which furnishes services or assistance 
for children, recurrent contributions of sufficient size to 
constitute the major portion of the child's support. 38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(c).

In this case, the essential and undisputed facts include that 
the appellant and the veteran acquired legal custody of 
L.R.A. and C.G.A. in 1994; the veteran died in August 1999; 
at the time of the veteran's death in August 1999, the 
veteran and appellant had legal custody of L.R.A. and C.G.A., 
and L.R.A. and C.G.A. were living in the veteran's household; 
an interlocutory order for adoption of L.R.A. and C.G.A. by 
the appellant was entered on February [redacted], 2002; and a final 
adoption decree granting adoption of L.R.A. and C.G.A. to the 
appellant was issued on August [redacted], 2002. 

After a review of all the evidence of record, including the 
appellant's personal hearing testimony, the Board finds that 
the legal criteria for recognition of L.R.A. and C.G.A. as 
adoptive children of the veteran for purposes of payments of 
additional VA benefits have not been met.  An adoption decree 
was not issued within two years of the veteran's death, as 
required by 38 U.S.C.A. § 101(4)(A) and 38 C.F.R. § 3.57(c).  
The first adoption decree, an interlocutory order for 
adoption of L.R.A. and C.G.A. by the appellant, was entered 
on February [redacted], 2002, which is over two years after the 
veteran's death in August 1999.  Although all the other legal 
requirements were met except the requirement that the 
adoption decree be issued within two years of the veteran's 
death, the interlocutory adoption decree issued in this case 
on February [redacted], 2002 missed the two year legal deadline for 
issuance (August 2001) by six months.  

The Board has considered the sympathetic reasons for the 
delay in issuance of an adoption decree; however, the reasons 
alleged for the delay in issuance of adoption decree, such as 
sickness of the veteran, inability of representation by 
lawyers, delay by lawyers, or misunderstanding between the 
appellant and a lawyer(s) regarding whether an adoption 
proceeding was active, are not contemplated by the legal 
requirements of issuance of an adoption decree within two 
years of the veteran's death (by August 2001).  As in this 
case, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis, 6 Vet. App. 426.  Accordingly, the appellant's claim 
for recognition of L.R.A. and C.G.A. as adoptive children of 
the veteran for purposes of payments of additional VA 
benefits must be denied as a matter of law.


ORDER

Recognition of L.R.A. and C.G.A. as adoptive children for VA 
purposes is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


